Citation Nr: 1142999	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-30 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left elbow strain.

2.  Entitlement to service connection for right ear hearing loss, claimed as due to service-connected traumatic brain injury.

3.  Entitlement to service connection for a left hand ganglion cyst.

4.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury.

5.  Entitlement to an initial rating in excess of 10 percent for a left knee strain.

6.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from June 1987 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied entitlement to service connection for a left elbow strain, right ear hearing loss, and a left hand ganglion cyst, and which awarded service connection for a traumatic brain injury, a left knee strain, and pseudofolliculitis barbae.


FINDINGS OF FACT

1.  The Veteran is not shown to have a current left elbow disability.

2.  The Veteran is not shown to have a current right ear hearing loss disability for VA compensation purposes.

3.  The Veteran is not shown to have a current left hand ganglion cyst disability.

4.  For the time period prior to October 23, 2008, the traumatic brain injury was not manifested by purely neurological disability or multi-infarct dementia associated with brain trauma; he receives separate compensable ratings for common migraine, adjustment disorder with depressed mood, and tinnitus.

5.  For the time period from October 23, 2008, the traumatic brain injury is manifested by a moderate impairment with integration of visual detail and other mild impairments associated with cognitive deficits related to the brain injury; he receives separate compensable ratings for common migraine, adjustment disorder with depressed mood, and tinnitus.  

6.  Left knee strain is manifested by flexion to 140 degrees, extension to zero degrees, mild crepitus, and tenderness, but without X-ray evidence of arthritis.

7.  Pseudofolliculitis barbae is manifested by lesions covering less than one percent of exposed area and less than one percent of the entire body that are managed with a topical corticosteroid.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left elbow strain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for establishing service connection for right ear hearing loss have not been met.  38 C.F.R. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for establishing service connection for a left hand ganglion cyst have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  For the time period prior to October 23, 2008, the criteria for establishing an initial rating in excess of 10 percent for a traumatic brain injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.124a, Diagnostic Code 8045 (2008).

5.  For the time period from October 23, 2008, the criteria for a rating of 40 percent for a traumatic brain injury have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8045 (2011).

6.  The criteria for establishing an initial rating in excess of 10 percent for a left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5024, 5260, 5261 (2011).

7.  The criteria for establishing an initial compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The case was last adjudicated in April 2011.

However, three issues on appeal arise from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, private treatment records, and multiple VA and fee-basis examination reports.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

I. Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  


Left Elbow

The Veteran contends that he has a left elbow disability due to a vehicle flipping in May 1989.

In a service treatment record dated in May 1989, the Veteran complained of left knee and left elbow pain after a motor vehicle accident in which he was thrown about when the five-ton vehicle flipped.  On examination he had full range of motion of the elbow with no effusion and no ecchymosis.  The final disposition related only to the knee, noting pain with palpation to the superior patella; the impression was contusion.  Service treatment records were silent for any complaints, findings, or reference to any prior or subsequent left elbow problems.  In a retirement report of medical history dated in May 2007, the Veteran checked "yes" to ever having or having now a painful shoulder, elbow, or wrist.  In an attached explanation of his identified complaints, he did not describe any elbow problems.  In a retirement medical examination report dated in May 2007, clinical evaluation of the upper extremities was reported as normal.

In a VA general medical examination report dated in August 2007 prior to the Veteran's retirement from military service, he stated that he developed pain in his elbow in 2002.  An X-ray study of the left elbow was reported as normal.  Following a review of the claims file and physical examination, the diagnosis was no current ongoing left elbow strain symptoms.


In a post-service private routine physical examination report dated in March 2009, the Veteran described several musculoskeletal symptoms, but did not identify any left elbow problems.

The Board has considered the Veteran's and his representative's contentions that he has a current left elbow disability as a result of a motor vehicle accident during active service.  However, there is no indication that the Veteran (or his representative) has any specialized training to render them competent to diagnose orthopedic disorders, including elbow conditions.  In this regard, the diagnosis of an elbow disorder requires medical testing and medical expertise to determine.  While the Veteran has complained of pain, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As the Veteran (and his representative) do not have medical expertise, they are not competent to provide a medical opinion on this matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical evidence, and especially the VA examiner's conclusion that he does not currently suffer from an elbow disability, to be more probative than the lay contentions being asserted.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, the competent medical evidence establishes does not establish that the Veteran has a current left elbow disability.  Thus, the claim for service connection for a left elbow disability must be denied because the first essential criterion for a grant of service connection - evidence of current left elbow disability - has not been met.  Id.


Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that he has a right ear hearing loss disability due to an in-service assault to the left side of his head with traumatic brain injury and a right side subarachnoid hemorrhage. 

Service treatment records document that the Veteran was assaulted on the left side of his head just behind the left ear with a tire iron, without loss of consciousness or post-traumatic amnesia, in August 2001 in his duties as a White House presidential driver.  In an August 2001 report of a CT scan of the head, findings included a slight increase in density on the right side of the tentorium as compared to the left, suggesting a small amount of subarachnoid hemorrhage, which may be associated with a contrecoup contusion.

In a January 2005 neuropsychological evaluation report, the examiner remarked that it appeared that the Veteran had difficulty hearing the examiner and requested that she speak up.

A hearing conservation data sheet included audiometric examination findings from January 2003 and May 2007.  The results are recorded as follows: 


HERTZ
Date
Ear
500
1000
2000
3000
4000
January 2003
RIGHT
30
35
15
15
15

LEFT
5
5
5
5
10
May 2007
RIGHT
20
30
10
0
20

LEFT
5
10
5
5
20

The audiologist indicated that the May 2007 findings did not represent a significant threshold shift from the January 2003 reference audiogram.

In a retirement report of medical history and attached pages dated in May 2007, the Veteran stated that he had hearing loss in the left ear due to a head injury that occurred on active duty.  In an associated retirement medical examination report, a summary of defects and diagnoses included sensorineural hearing loss mid frequency of right ear.  On a report of medical assessment from the same day, the same examiner listed active problems including sensorineural hearing loss right greater than left.

In connection with the current service connection claim, the Veteran appeared for a VA audiological examination in July 2007 prior to his retirement from military service.  The results of the authorized audiometric evaluation were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
15
10
15
LEFT
5
5
0
15
15

Speech recognition score using Maryland CNC word lists was reported as 94 percent in the right ear.  Following the authorized audiometric evaluation, the examiner summarized that the Veteran had a mild conductive hearing loss at 500 and 1000 Hertz in the right ear.  The diagnosis was hearing thresholds in the right ear do not meet VA criteria for disability; normal hearing in the left ear.

In a post-service private physical examination report dated in March 2009, the Veteran stated that he had a history of hearing loss symptoms since August 2001.  Audiometric testing was not performed.  

In December 2009 he appeared for a fee-basis audiological examination and again described the August 2001 assault and stated that he fired weapons during service with his right hand and used hearing protection and participated in hunting or recreational shooting with hearing protection. 

The results of the authorized audiometric evaluation were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
25
10
20
LEFT
5
10
0
10
20

The examiner indicated that a bone conduction study was better than an air conduction study to reflect the Veteran's hearing loss.  The reported results were identical to those reported on air conduction study.  Speech recognition scores using Maryland CNC word lists were reported as 100 percent in each ear.  

The Board has considered the Veteran's and his representative's contentions that he has a current right ear hearing loss disability as a result of a traumatic brain injury during active service.   However, the diagnosis and etiology of hearing loss requires medical testing and expertise to determine, and the extent of hearing loss requires medical testing.  As the Veteran (and his representative) do not have appropriate medical expertise, they are not competent to provide a medical opinion as to the diagnosis, etiology, or level of hearing loss.  See Jandreau, supra.  The Board finds the audiological testing, which does not reveal that the Veteran has a current hearing loss disability in accordance with 38 C.F.R. § 3.385, to be more probative than the Veteran's and his representative's lay contentions.

Because the competent medical evidence establishes that the Veteran does not have a hearing loss disability under 38 C.F.R. § 3.385, the disability for which service connection is sought is not established; thus, the preponderance of the evidence is against the claim for service connection for hearing loss in the right ear.


Left Hand Ganglion Cyst

The Veteran contends that he has a current disability from removal of a ganglion cyst on the left hand in August 1989.

In a retirement report of medical history, the Veteran denied currently having a tumor, growth, cyst, or cancer, or impaired use of the hands.  He included a two-page explanation of his subjective complaints at retirement, but did not specifically describe a ganglion cyst; however, he indicated that his wrist needs to be drained due to stiffness and fluid build-up.  The examiner's summary and elaboration noted that he had an old left ganglion (wrist) that was not active.  

In a VA general medical examination report dated in August 2007 before the Veteran's retirement from military service, he stated that he developed a ganglion cyst on the left hand that was aspirated.  He denied any recurrence or related problems.  A left hand X-ray study was reported as normal.  Following a review of the claims file and physical examination, the diagnosis was left hand ganglion resolved without sequelae. 

In a post-service private physical examination report dated in March 2009, the Veteran described several musculoskeletal symptoms, but did not identify any left hand or wrist problems; he also denied any skin symptoms.

A fee-basis general medical examination report dated in September 2009 evaluated his claims for higher initial ratings for a traumatic brain injury, a left knee strain, and pseudofolliculitis barbae.  The report included examination findings of the skin and extremities, but did not identify a disability involving a ganglion cyst or the left hand.

In a February 2011 private treatment record he complained of a mole and a skin tag, but did not identify a problem with any ganglion cyst.

To the extent the Veteran and his representative contend that he has a left hand ganglion cyst disability, the Board finds the medical evidence showing no residuals or recurrence of the ganglion cyst to be more probative than the vague report of "problems" of the left hand mentioned by the Veteran's representative on his behalf.

Because the competent medical evidence establishes that the Veteran does not have a current left hand ganglion cyst disability, the disability for which service connection is sought is not established.  Thus, the claim for service connection for a left hand ganglion cyst disability must be denied because the first essential criterion for a grant of service connection - evidence of current a current left hand ganglion cyst disability - has not been met.  See 38 U.S.C.A. § 1110 (West 2002); see also Brammer, 3 Vet. App. at 225.

II.  Increased Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).


Traumatic Brain Injury

The Veteran's application for service connection for a traumatic brain injury was received prior to discharge from military service in June 2007.  In an October 2007 rating decision, the RO awarded service connection for a traumatic brain injury due to a physical assault with a tire iron during military service pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  The same rating decision also awarded service connection for an adjustment disorder with depressed mood (claimed as memory loss, depression, and nervousness) (rated 30 percent disabling), common migraine (rated 30 percent disabling), and tinnitus (rated 10 percent disabling).  These disabilities were claimed and found to be related to head trauma during military service.  Thus, the evaluation for his traumatic brain injury currently before the Board cannot consider the symptomatology of these separately rated disorders.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders to provide updated criteria for evaluating residuals of traumatic brain injury (TBI).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54693 (Sept. 23, 2008) ("The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.").  Because the Veteran's claim was filed before October, 23, 2008, the claim will be evaluated under the rating criteria in effect prior to October 23, 2008.  However, on August12, 2009 his representative requested evaluation under the amended regulation, which is within one year of the date of the change in the regulation.  Therefore, his claim for review under the revised rating criteria is construed as a claim for an increased rating and is evaluated under the revised criteria below.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note 5 (effective October 23, 2008).

Under the version of Diagnostic Code 8045 in effect prior to October 23, 2008, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045- 8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The "new" version of Diagnostic Code 8045 effective October 23, 2008 reads as follows:

8045
Residuals of traumatic brain injury (TBI): 

There are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.


Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."


Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.


Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."


Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.


The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.


Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.


Evaluation of Cognitive Impairment and Subjective Symptoms:
The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 


Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045. 

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable. 

EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED 
Facets of cognitive impairment and other residuals of TBI not otherwise classified 
Level of impairment
Criteria
Memory, attention, concentration, executive functions
0
No complaints of impairment of memory, attention, concentration, or executive functions.
 
1
A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.
 
2
Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.
 
3
Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.
 
Total
Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.
Judgment
0
Normal.
 
1
Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.
 
2
Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.
 
3
Moderately severely impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.
 
Total
Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.
Social interaction
0
Social interaction is routinely appropriate.
 
1
Social interaction is occasionally inappropriate.
 
2
Social interaction is frequently inappropriate.
 
3
Social interaction is inappropriate most or all of the time.
Orientation
0
Always oriented to person, time, place, and situation.
 
1
Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.
 
2
Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation. 
 
3
Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.
 
Total
Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.
Motor activity (with intact motor and sensory system)
0
Motor activity normal.
 
1
Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function). 
 
2
Motor activity mildly decreased or with moderate slowing due to apraxia.
 
3
Motor activity moderately decreased due to apraxia.
 
Total
Motor activity severely decreased due to apraxia.
Visual spatial orientation
0
Normal.
 
1
Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system).
 
2
Moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS (global positioning system). 
 
3
Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS (global positioning system).
 
Total
Severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.
Subjective symptoms
0
Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety.
 
1
Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.
 
2
Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.
Neurobehavioral effects
0
One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.
 
1
One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.
 
2
One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.
 
3
One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.
Communication
0
Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.
 
1
Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas.
 
2
Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time. Can generally communicate complex ideas.
 
3
Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs. 
 
Total
Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs.
Consciousness
Total
Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

During a July 2007 VA neurological disorders examination report, the Veteran described having severe headaches, memory loss, right ear impaired hearing, nervousness, mood changes, lack of concentration and attention, and changes to his speech following a head injury after an assault during service.  He stated that he remained a full-time driver to the White House Chief of Staff and had not noted apparent difficulty finding his way while driving in the District of Columbia.  He indicated that he experiences headaches once a month lasting for 30 to 60 minutes with associated photophobia and phonophobia and that he writes things down to compensate for memory trouble.  Following a physical examination, the impression included mild traumatic brain injury (or mild post-concussion syndrome) and vascular headache (common migraine), which were both related to the 2001 injury.

In a July 2007 VA mental disorders examination report, the Veteran described mood swings and memory problems since a head injury after an assault in August 2001.  He also endorsed sleep impairment, stating that he wakes himself snoring at night.  He added that he does not remember his dreams and usually sleeps for six hours a night.  Following a review of the claims file and mental status examination, the diagnosis was adjustment disorder with depressed mood.

A VA general medical examination report dated in August 2007 included a neurological examination and noted that he ambulated without assistance with a limp.  Other neurological findings were reported as normal or intact.  The diagnoses did not include any neurological disorder or multi-infarct dementia associated with brain trauma. 

In a private physical examination report dated in May 2009, the Veteran described a history of hearing loss and migraine headaches since head trauma in 2001, among other complaints.  In a review of symptoms, he denied psychological symptoms and neurological symptoms other than migraine headaches.  Neurological examination findings were reported as normal, mood was euthymic, and affect was normal.  Subsequent private treatment records dated to March 2011 did not reflect diagnosis of a neurological disorder or multi-infarct dementia associated with brain trauma.

On August 12, 2009 the Veteran's representative requested an evaluation under the revised rating criteria, and the Veteran appeared for several fee-basis examinations in conjunction with that request.  Such request was filed within one year of the effective date of the change in the rating criteria (October 23, 2008).

In a fee-basis general medical examination report dated in September 2009, the Veteran reported headaches three to four times per week lasting for 60 minutes; dizziness or vertigo occurring three times per week; weakness in his left knee and both legs; trouble sleeping for unspecified reasons, averaging four hours of sleep a night with pain, dreams, and sleep apnea; unspecified symptoms of fatigue; hypersensitivity to light; moderate memory problems; and erectile dysfunction without ability to vaginally penetrate with ejaculation.  He denied the following symptoms: weakness or paralysis; malaise; requiring an assistive device for ambulation; speech or swallowing difficulties; bowel or bladder problems; sensory changes such as numbness or paresthesias; vision problems such as blurred or double vision; decreased sense of taste or smell; seizures; hypersensitivity to sound; irritability; or symptoms of autonomic dysfunction such as heat intolerance or excess or decreased sweating.  

The examination report included neurological examination findings and indicated that motor and sensory function of the upper and lower extremities was within normal limits, coordination was within normal limits, there was no speech abnormality, and there was no residual vision problem.  On mental examination, the Veteran was alert and oriented to person, place, time, and space.  The diagnosis included brain disease due to trauma with stable symptoms.  The examiner summarized that the Veteran's head injury can be classified as a "diffuse axonal injury" that was classified as mild (severity grade).  He emphasized that the head injury had stabilized and that the Veteran had tension headaches as a result of the head injury with no findings of smell or taste problems.  He clarified that the Veteran's complaints of erectile dysfunction were less likely related to his traumatic brain injury.

In a fee-basis vertigo and audiological examination report dated in December 2009, the Veteran was evaluated for vertigo and complaints of tinnitus.  He denied mobility problems or balance problems.  Following a physical examination there was no pathology to render a diagnosis of vertigo.  

In a fee-basis cognitive screening report dated in September 2009 and a neuropsychological evaluation report dated in February 2010, the Veteran stated that he had severe migraine headaches two to three times per week as well as mood swings and memory problems since he sustained a brain injury in 2001.  Following a review of the claims file, mental status examination, and administration of a battery of tests, the examiner summarized that the Veteran had a number of cognitive strengths and weaknesses.  He scored in the below average to impaired range on measures of mental control, some planning and organization, verbal generation, his fund of information, some visual recall, visual reasoning, and visual spatial/motor processing.  Particularly, the examiner noted that the Veteran reported no visual spatial problems, but his complex geometric design (Rey-Osterrieth Complex Figure) reflected moderate problems with integration of visual detail on screening in September 2009.  The examiner added that in general, the Veteran's test profile appeared to reflect problems with speed of processing and auditory/verbal processing, which appeared consistent with his brain injury.  His responses to the MMPI-2 reflected generally elevated levels of distress, marked by feelings of depression and anxiety.  The examiner opined that the primary factors contributing to his cognitive symptoms are related to his brain injury and that the cognitive deficits found on evaluation are the result of his service-related brain injury.  The diagnosis was cognitive disorder not otherwise specified and rule out posttraumatic stress disorder (PTSD) (by report).

In a supplemental statement of the case (SSOC) dated in April 2010, the RO evaluated the Veteran's traumatic brain injury under the amended criteria applicable to claims for benefits received by VA on or after October 23, 2008.  Considering the findings from the recent fee-basis examinations, the RO assigned the following numerical levels of severity in each facet area:  a "1" for the memory, attention, concentration, executive functions facet; a "0" for the judgment facet; a "1" for the social interaction facet; a "0" for the orientation facet; a "1" for the motor activity facet; a "0" in the visual spatial orientation facet; a "0" in the subjective symptoms facet; a "1" in the neurobehavioral effects facet; and a "0" in the communication facet.

In an informal hearing presentation dated in July 2011, the representative indicated on behalf of the Veteran that he and the Veteran agreed with the RO's assessment on all facets except for visual spatial orientation.  The representative pointed out that while the Veteran reported during the September 2009 cognitive screening that he had no visual spatial problems, his copy of a complex geometric design (Rey-Osterrieth Complex Figure) reflected moderate problems with integration of visual detail.  Accordingly, they argued that the reported moderate problems with visual spatial orientation properly yield a "2."

Initially, the Board observes that the Veteran has established service connection for common migraine (rated as 30 percent disabling), adjustment disorder with depressed mood (rated as 30 percent disabling), and tinnitus (rated as 10 percent disabling) as disabilities associated with his traumatic brain injury.  As noted above, the evaluation for his traumatic brain injury cannot include the symptomatology of these separately rated disorders.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The Board has considered the medical and lay evidence of record and finds that for the time period prior to October 23, 2008 (the date of the change in the rating criteria) an evaluation in excess of 10 percent is not warranted.  As noted above, symptoms associated with his adjustment disorder, migraine headaches, and tinnitus cannot be considered as they are already separately compensated.  It appears the RO awarded the 10 percent rating for complaints of photophobia and phonophobia.  However, it is unclear how this 10 percent rating was assigned when Diagnostic Code 8045 (2008) specifically indicates that the rating cannot be combined with any other rating for a disability due to brain trauma.  38 C.F.R. § 4.124a.  In any event, the evidence dating prior to October 23, 2008 does not demonstrate that he has a purely neurological disability as a result of traumatic brain injury or that he has multi-infarct dementia associated with brain trauma.  Therefore, the claim for an initial rating in excess of 10 percent for traumatic brain injury must be denied for the time period prior to October 23, 2008.

For the time period from October 23, 2008, the Board finds that an evaluation of 40 percent for traumatic brain injury is warranted.  The Board notes that because the Veteran's claim for consideration of the revised rating criteria was received within one year of the change in the regulation, an effective date based on the effective date of the revised regulation is warranted.  38 C.F.R. §§ 3.114, 4.124a, Diagnostic Code 8045, Note (5).

After considering the evidence of record and resolving all doubt in the Veteran's favor, the Board finds his symptomatology for the period from October 23, 2008 more nearly approximates the criteria for a 40 percent evaluation, but no higher, for a traumatic brain injury.  Specifically, the Board finds the objective testing that revealed a moderate impairment with visual spatial orientation more nearly approximates a level 2 facet impairment score.  In addition, the Board notes that the prior complaints of photophobia and phonophobia would be evaluated under subjective symptoms.  However, these would warrant a level 0 because they do not represent three or more subjective symptoms.  In any event, the Veteran agreed with the assigned facet scores other than visual spatial orientation as assigned in an April 2010 supplemental statement of the case.  Even if a level 1 were assigned for the subjective symptoms, the highest facet level shown by the evidence is level 2 for visual spatial orientation.  As the highest facet assigned is level 2 for moderate impairment with integration of visual detail, a 40 percent disability rating is warranted.  

A higher, 70 percent, rating is not warranted because none of the residuals of traumatic brain injury result in a level 3 impairment.  As noted above, the Veteran is separately rated for anxiety disorder, headaches, and tinnitus and symptomatology associated with these disabilities cannot be considered.  38 C.F.R. §§ 4.14, 4.124a Diagnostic Code 8045 (2011).  Thus, an evaluation in excess of 40 percent for the period beginning October 23, 2008 is not warranted.  

In reaching its decision, the Board has considered the Veteran's and his representative's statements regarding his symptoms and functional impairment, as well as the medical evidence in his file.  However, the clinical evidence pertaining to his traumatic brain injury is more probative for the purposes of assigning the current ratings for the disability at issue in conjunction with the relevant rating criteria than the lay contentions.  Thus, the Board finds that his functional impairment has been appropriately considered in assigning the current ratings consistent with the documented symptoms.

In sum, the evidence of record does not show that the Veteran's traumatic brain injury residuals warrant more than a 10 percent disability rating under Diagnostic Code 8045 (2008) for the time period prior to October 23, 2008 or more than 40 percent for the time period from October 23, 2008 under Diagnostic Code 8045 (2011).  Consequently, the Board concludes that the severity of the Veteran's disability has been fully contemplated by the initial 10 percent rating prior to October 23, 2008 and by the awarded 40 percent rating thereafter.  As the preponderance of the evidence is against the claim for higher ratings than those assigned and awarded, there is no further doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Left Knee Strain

The Veteran's left knee strain is evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024.

5024
Tenosynovitis.
The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under Diagnostic Code 5002.
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5024 (2011).

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:


With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).


38 C.F.R. § 4.71, PLATE 2 (2011).

In a VA general medical examination report dated in August 2007 prior to separation from military service, the Veteran stated that he uses an over-the-counter knee brace when playing sports and last used it one year ago.  He described pain precipitated by using steps and with kneeling or squatting.  He denied heat, redness, stiffness, weakness, instability, giving out, locking, fatigue, or lack of endurance.  On examination there was no crepitus, swelling, effusion, tenderness, guarding, redness, heat, instability, weakness, abnormal movement, spasm, pain on motion, pain on motion against resistance, or pain on repeated movement.  Range of motion of the left knee was reported as flexion to 140 degrees and extension to zero degrees.  An X-ray study of the bilateral knees indicated there were no arthritic changes.  

In a private treatment note dated in March 2009 the Veteran presented for a physical examination and reported a history of arthritis with knee and other pain.  On examination of the left knee there was no effusion, erythema, misalignment, crepitus, or tenderness on palpation or on ambulation.  Motion was reported as normal without pain or crepitus elicited by motion.

In a fee-basis general medical examination report dated in September 2009, the Veteran complained of left knee swelling, giving way, and pain.  He described flare-ups three times per week lasting for 30 to 60 minutes precipitated by physical activity.  He also described weakness after standing for long periods of time.  On examination there was left knee tenderness, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, or ankylosis.  He also had normal posture and gait.  Range of motion was reported as normal bilaterally with no pain.  Stability testing was also reported as normal bilaterally.  X-ray findings of the left knee were reported as normal.  In an addendum report, the examiner specified that range of motion testing resulted in flexion to 140 degrees and extension to zero with no major functional impact or additional limitation of motion following repetitive use or during flare-ups.

In private emergency care treatment records dated in November 2010, the Veteran reported that he was walking down steps and buckled his left knee.  Physical examination for swelling, joint effusion, deformity, limited range of motion, or tenderness was reported as normal; however, there was mild crepitus upon extension.  The assessment was left knee ligament sprain.  Subsequent private treatment notes did not include examination findings pertaining to the left knee.

In a statement dated in July 2011 the Veteran's representative acknowledged that examination findings in August 2007 and September 2009 consistently reported "140 degrees of flexion, but 0 degrees of extension" and argued that a separate evaluation "for the lack of extension" was warranted.  The Board points out that extension to zero degrees is considered normal.  See 38 C.F.R. § 4.71, PLATE 2.

The Board has considered the medical and lay evidence of record and finds that a left knee strain is manifested objectively by flexion to 140 degrees and extension to zero degrees, tenderness in September 2009, mild crepitus upon extension in November 2010, and with X-ray evidence that does not demonstrate arthritis.  Consequently, his range of motion exceeded the requirements for even a noncompensable rating under Diagnostic Codes 5260 and 5261.  Indeed, his range of motion was normal.  Thus, the 10 percent rating adequately addresses his complaints of pain and crepitus on motion.  

The Board has considered whether any alternate diagnostic codes afford a higher rating here.  However, the Board finds that no diagnostic code would allow for a rating in excess of that already assigned for a left knee disability.  In this regard, the Veteran is not shown to have ankylosis, subluxation or lateral instability, dislocation of semilunar cartilage, or malunion or nonunion of the tibia or fibula on examination.  Therefore, Diagnostic Codes 5256, 5257, 5258 and 5262 are not for application.  In addition, as the Veteran has normal range of motion, no arthritis, and no objective evidence of instability or subluxation, separate ratings based on arthritis and instability, or limitation of flexion and limitation of extension pursuant to precedent opinions of the VA's General Counsel are not warranted.  See VAOPGCPREC 9-98, 23-97, and 9-2004.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left knee disorder.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for his left knee strain.



Pseudofolliculitis Barbae

The Veteran's pseudofolliculitis barbae disability is rated as noncompensable pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, which is rated as dermatitis under Diagnostic Code 7806.

7806
Dermatitis or eczema.
Rating
 
More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period 
0
 
Or rate as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).

In a general medical examination report dated in August 2007, the Veteran described developing a rash in 1994 when shaving.  He stated that he currently shaves every other day with a razor; uses hydrocortisone cream, which burns a little but helps; and that the rash has remained stable.  On physical examination of the skin the scalp was shaved and there were small prominent hair follicles with mild erythema in the sub-mandibular area covering less than five percent of exposed area and less than one percent of total body surface area without evidence of callous, keloids, attachment to underlying tissues or disfigurement.  

In a fee-basis general medical examination report dated in September 2009, he stated that his pseudofolliculitis barbae disability involved areas that were exposed to the sun, including the face, but not the hands, neck, and head.  He described itching on his face and neck intermittently as often as every two to three weeks and lasting 10 to 15 minutes.  He stated that within the past 12 months he used Noxzema twice per day and a topical corticosteroid without side effects.  He denied use of other therapy for pseudofolliculitis barbae.

Examination findings included approximately 75 to 100 pseudofolliculitis barbae lesions on the beard, each measuring about 1-3mm in size characterized by crusting and disfigurement.  There was no ulceration, exfoliation, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  The skin lesion coverage of the exposed area was less than one percent; the skin lesion coverage relative to the whole body was less than one percent.  The examiner indicated that the skin lesions were not associated with systemic disease and did not manifest in connection with a nervous condition.

After reviewing the evidence of record, the Board finds that pseudofolliculitis barbae is manifested by lesions covering less than one percent of exposed area 
and less than one percent of the entire body that are managed with a topical corticosteroid.  Therefore, a compensable rating is not warranted at any time during the course of the claim because the evidence does not show that pseudofolliculitis barbae affects at least five percent of the entire body or of exposed areas, or that he required intermittent systemic therapy for a total duration of less than six weeks during the past 12-month period, the criteria required for a compensable, 10 percent, rating.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his pseudofolliculitis barbae.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable evaluation for his pseudofolliculitis barbae.


Other Considerations

The Board has considered whether the Veteran's traumatic brain injury, left knee strain, and pseudofolliculitis barbae present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology with respect to traumatic brain injury, left knee strain, and pseudofolliculitis barbae, and provide for higher ratings for additional or more severe symptomatology for each disability than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for a left elbow strain, a right ear hearing loss disability, and a left hand ganglion cyst, and for higher initial ratings for traumatic brain injury (other than the awarded initial 40 percent rating from October 23, 2008), left knee strain, and pseudofolliculitis barbae, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for a left elbow strain is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for a left hand ganglion cyst is denied.

For the time period prior to October 23, 2008, entitlement to an initial rating in excess of 10 percent for traumatic brain injury is denied.

For the time period from October 23, 2008, entitlement to a rating of 40 percent for traumatic brain injury is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to an initial rating in excess of 10 percent for a left knee strain is denied.

Entitlement to an initial compensable rating for pseudofolliculitis barbae is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


